Title: To Alexander Hamilton from James Madison, 22 June 1788
From: Madison, James
To: Hamilton, Alexander


Richmond June 22. 1788.
Dear Sir
The Judiciary Department has been on the anvil for several days; and I presume will still be a further subject of disquisition. The attacks on it have apparently made less impression than was feared. But they may be secretly felt by particular interests that would not make the acknowledgement, and wd. chuse to ground their vote agst. the Constitution on other motives. In the course of this week we hope for a close of the business in some form or other. The opponents will probably bring forward a bill of rights with sundry other amendments as conditions of ratification. Should those fail or be despaired of, an adjournment will I think be attempted. And in case of disappointment here also, some predict a secession. I do not myself concur in the last apprehension; though I have thought it prudent to withold, by a studied fairness in every step on the side of the Constitution, every pretext for rash experiments. The plan meditated by the friends ⟨of⟩ the Constitution is to preface the ratification with some plain & general truths that can not affect the validity of the act; & to subjoin a recommendation which may hold up amendments as objects to be pursued in the constitutional mode. These expedients are rendered prudent by the nice balance of numbers, and the scruples entertained by some who are in general well affected. Whether they will secure us a majority, I dare not positively to declare. Our calculations promise us success by 3 or 4; or possibly 5 or 6 votes. But were there no possibility of mistaking the opinions of some, in reviewing those of so many, the smallness of the majority suggests the danger from ordinary casualties which may vary the result. It unluckily happens that our legislature which meets at this place tomorrow, consists of a considerable majority of antifederal members. This is another circumstance that ought to check our confidence. As individuals they may have some influence, and as coming immediately from the people at large they can give any colour they please to the popular sentiments at this moment, and may in that mode throw a bias on the representatives of the people in Convention.
Yrs. affecty.
Js. Madison, Jr.
 